OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21260 CM Advisors Family of Funds (Exact name of registrant as specified in charter) 805 Las Cimas Parkway, Suite 430Austin, Texas (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LCC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(512) 329-0050 Date of fiscal year end:February 28, 2011 Date of reporting period: February 28, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. CM Advisors Family of Funds Annual Report 2011 CM Advisors Fund CM Advisors Opportunity Fund CM Advisors Fixed Income Fund February 28, 2011 This report and the financial statements contained herein are submitted for the general information of the shareholders of the CM Advisors Family of Funds (the “Funds”). This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested. CM Advisors Family of Funds Letter to Shareholders April 20, 2011 Dear Shareholders, For the fiscal year ended February 28, 2011, CM Advisors Fund (“CMAFX”) had a return of 18.43% versus 24.25% for its benchmark, the Russell 3000 Index. For the fiscal two-year annualized return, CMAFX returned 36.53% versus 39.21% for its benchmark. For the fiscal three-year annualized return, CMAFX returned 3.10% versus 3.06% for its benchmark. CM Advisors Opportunity Fund (“CMOGX”) commenced operations on November 1, 2010, and therefore had only four months of performance prior to the end of its fiscal year. During the first four months ended February 28, 2011, CMOGX returned 5.80% versus 19.07% for its benchmark, the Russell 2000 Growth Index. Most of this difference in performance occurred in the first two months of the Fund’s operations. While the Fund has still underperformed the benchmark since inception, as of April 15, 2011, the underperformance gap has narrowed as the Fund’s inception performance is now 10.16% versus 22.99% for its benchmark. Regardless, we believe four months is far too short a period of time in which to evaluate this Fund. Moreover, we believe we are setting a solid foundation that will allow us to accomplish the Fund’s goals over the long run. For the fiscal year ended February 28, 2011, CM Advisors Fixed Income Fund (“CMFIX”) had a return of 6.63% versus 4.93% for its benchmark, the Barclays Capital U.S. Aggregate Bond Index. For the fiscal two-year annualized return, CMFIX returned 10.95% versus 7.11% for its benchmark. As a point of interest, in March 2011, CMFIX completed its fifth year of operations (inception date 3/24/06). Based on its five-year annualized return of 8.19% for the period ended March 31, 2011, and out of 162 funds in Morningstar’s Multisector bond category*, Morningstar® has rated CMFIX 4-Stars. In addition, CMFIX was rated 4-Stars (among 211 Multisector Bond funds) for the Overall period ended March 31, 2011. Morningstar ratings are based on risk-adjusted returns. CM Advisors Fund (“CMAFX”): While CMAFX underperformed its benchmark during the fiscal year ended February 28, 2011, in absolute terms it still performed very well, returning 18.43%. This brings the fiscal two-year annualized return to 36.53%. In short, CMAFX has shown strong returns since the bottom of the market. (The official market bottom was on March 9, 2009.) Leading contributors to the Fund’s performance over the past fiscal year have come from the Consumer Discretionary, Industrials, Energy, and Information Technology sectors. More specifically, in the Consumer Discretionary sector, small-cap stock CPI Corporation, which operates the portrait studios in Sears, Wal-Mart, and Toys R Us, contributed 2.21% to the Fund’s total return and was therefore the Fund’s biggest performance contributor. The Walt Disney Company and News Corporation were also top contributors in this sector, adding 0.88% and 0.42%, respectively, to the Fund’s total return. In the Industrials sector, where CMAFX was over-weighted relative to the benchmark, 3M was the leading contributor, adding 0.61% to the Fund’s total return. Small-cap stock Harsco, a diversified provider of industrial services and engineered products, such as metal scaffolding, shoring and concrete forming equipment, as well as railway maintenance services, contributed 0.50% to the Fund’s total return. Large-cap stock General Electric also contributed 0.50% to the Fund’s total return. Other leading contributors in this sector were Jacobs Engineering Group, Emerson Electric, and United Parcel Services (UPS). 1 CMAFX had approximately 50% less exposure to the Energy sector than did the Russell 3000. This was a contributing factor to the Fund underperforming its benchmark. However, the companies in this sector that CMAFX owns performed very well. Frontier Oil contributed 1.14% to the Fund’s total return. Tidewater, Inc., which operates the world’s largest fleet of service vessels that transport supplies and personnel to offshore rigs and tows mobile rigs to new destinations, as well as operates Quality Shipyards, which constructs and repairs vessels, contributed 1.09% to the Fund’s total return. Valero Energy and Exxon Mobil contributed 0.66% and 0.47%, respectively. The Fund was over-weighted in Information Technology relative to the Russell 3000. Though CMAFX underperformed the benchmark in this sector, it had many solid contributors to the total return. Applied Materials was responsible for 0.95% of the Fund’s total return, while Texas Instruments contributed 0.93%. Small-cap stock Newport Corporation, which supplies laser technology and testing, measurement, and automation systems and subsystems that automate manufacturing, contributed 0.76%. Dell and Automatic Data Processing (a quasi-tech company only in the sense that it uses technology to provide its services that satisfy companies’ human resource needs, such as payroll processing and benefits administration) round out the remaining top performers for CMAFX in this sector, with contributions to the Fund’s total return of 0.54% and 0.49%, respectively. The individual stocks that CMAFX owns in the Financial sector outperformed the Financial sector stocks included in the Russell 3000, 22.4% versus 17.45%. However, the Fund was approximately 50% under-weighted in Financials during the fiscal year relative to the Russell 3000, and thus it underperformed the benchmark in this sector by 0.94%. A solid performer in the Financial sector for the Fund was Marsh & McLennan, a professional services firm that offers risk-management advice and transaction services through the sale of insurance and consulting services, which added 1.13% to the Fund’s overall performance. Wells Fargo and American Express contributed 0.45% and 0.41%, respectively, to the Fund’s total return. There were several individual names in other sectors that were solid performers as well. Coca-Cola added 1.18% to the Fund’s total return, whereas Verizon added 0.68%, and long-term U.S. Treasuries added 0.53%. Over this past fiscal year, only three stocks produced negative results of greater than a quarter of one percent to the Fund’s total return. Hutchinson Technology was a drain of -0.91% to the Fund’s total return, while Microsoft and UnitedHealth Group each had a negative contribution of -0.42%. The following chart shows the breakdown of the Fund’s asset allocation from the beginning of the fiscal year (March 1, 2010) through the end of the fiscal year (Feb. 28, 2011). CM Advisors Fund Asset Allocation Over the Past Fiscal Year Asset Class 2/28/2010 2/28/2011 Difference Money Market Funds 12.64% 22.76% 10.12% Large-Cap Stocks 63.50% 52.56% -10.94% Mid-Cap Stocks 10.43% 10.44% 0.01% Small-Cap Stocks 10.65% 14.24% 3.59% Long-term U.S. Treasuries 2.77% 0.00% -2.77% Total 100.00% 100.00% 0.00% Source: Century Management and IDC 2 The two biggest differences in the Fund’s allocation mix are the decrease in large-cap stocks and the increase in cash equivalents (i.e., U.S. Treasury money market funds). During this fiscal year, the market at-large was quite volatile. For example, in March 2010, the Russell 3000 was up 6.30%, and then down -7.90% in May 2010. In June 2010, the Russell 3000 was down -5.75%, in July 2010, it was up 6.94%, and in August 2010, it was down -4.71%. But after August, the market and CMAFX forged ahead for the remainder of the fiscal year with substantial positive returns. In September 2010, CMAFX was up 9.09%, and the Russell 3000, led by many of its small-cap constituents, was up 9.49%. With strong second-half fiscal-year performance and having appreciated more than 100% from the March 9, 2009, market lows, many stocks in the Fund began to trade between our internal fair value estimates and our sell points. As part of our disciplined management process, we took this opportunity to lock in various gains as we trimmed some positions while selling others in full. For example, we sold Walgreen Co. and Walt Disney in full (for the fiscal year they were up 19.79% and 34.40%, respectively). Other large-cap stocks, such as American Express, Coca-Cola, Colgate-Palmolive, Emerson Electric and Marsh & McLennan, were trimmed to lock in gains and adjust for the risk as the prices on these stocks continued to appreciate. However, these stocks were not sold in full as we still believe on a reward-to-risk basis they are worth holding, albeit at smaller percentages. The Financial Select Sector SPDR Fund and UnitedHealth Group were sold in full during the fiscal year for losses as they no longer met our investment criteria. In addition, other core holdings such as Microsoft and Wal-Mart were trimmed for portfolio management and asset allocation reasons. In the end, these partial and complete sales were the material reason the Fund’s large-cap stock exposure was reduced. Furthermore, with the market at-large being in what we consider to be a fair value zone (i.e., halfway between our current buy and sell point) for the past six months, there have not been as many buying opportunities in which to reinvest all of the sale proceeds into new equities. Thus, by default, the Fund’s cash and cash equivalent holdings have increased during this past fiscal year as valuations have risen. We believe the stock market at-large and CMAFX have greatly improved over the past two years. With that said, looking forward, we believe that the growth rate of the U.S. economy will likely be slower than its long-term historical average of 5% to 6% over the next few years. In addition, we also believe that corporate America’s near peak profit margins of roughly 9.5%, as reported by Bloomberg Finance, L.P., will not be sustainable over the long run. Thus, at current price levels, it is our belief that the average stock is selling at or just above its fair value today. However, if we were to normalize earnings (i.e., use the 20-year average profit margin of 5.7% on the S&P 500 Index or even the median of 6.3% as reported by Bloomberg Finance, L.P.) instead of using peak margins, or use the 20-year average return on equity of 13% instead of Bloomberg’s projected 16.8%, and were to adjust interest rates to their long-term historical average (65-year Moody’s Baa corporate bond yield averages 7.5%), we believe, as a whole, the U.S. stock market is selling between 12% to 15% above fair value today. This suggests that while we are optimistic in our long-term view on the economy and future stock market returns, the short term could be volatile and needs to be approached with caution. On the other hand, if the growth rate of the economy was back to its long-term historical average of 5% to 6% and some of the issues surrounding unemployment and housing were improved, we believe valuation metrics such as the current price to earnings (P/E) ratios for stocks would be considerably higher, especially when adjusted for the current low inflation and low interest rate environment. 3 Therefore, while we believe that stocks in general are currently not at bargain-basement prices, they are selling at price levels that give them the potential for good returns over the long run (i.e. five years and beyond), especially when compared to other asset classes. We do not project these higher returns to go in a straight line as we fully expect that the stock market will continue to be volatile, especially in the short run. Moreover, we believe it is quite possible that over the next year or two we could experience another recession. However, we believe this next recession, if and when it occurs, will last two or three quarters and be more on the mild side, as compared to the sharp and extremely painful recession that we experienced two years ago. By sticking to our value discipline, we believe this kind of market volatility should present us with the opportunity to buy stocks when we believe they are selling at prices that discount what seem to be many insolvable problems, i.e., bargain prices. However, when we cannot find bargains that meet our strict investment criteria, we will continue to hold cash or cash equivalents. While there is much work to be done to overcome the economic problems that we face today, with a little time, we believe many of today’s seemingly “insolvable” problems will work themselves out, just as they have done for the last 100 years. For example, we believe: • Over the next two to three years, the majority of the residential real estate problems should be behind us. In other words, we believe prices in most markets will have bottomed and have begun the process of stabilizing, thereby helping inventory levels to work their way down towards more normal levels (at least on a national basis). • Over the next three to five years, consumer debt should be reduced closer to its long-term historical average. • Consumers and corporations will likely continue to build their cash savings that eventually will be used to fuel the future economic growth of the economy. • With enough pressure brought to bear by the American people, there is hope for pro-business regulations and tax policies from Washington, which in turn should help expand the labor force. • With a pickup in the overall economy, unemployment levels should begin a significant decline over the next four to six years. • We should see an increase in consumer confidence over the next five years. As the country begins to overcome its economic challenges over these next five years, the economic pain facing the nation today should, in our opinion, begin to fade, and the long-term healing will be underway. As this is taking place, the U.S. stock market will likely suffer some setbacks along the way, but we believe the overall trend should be higher. Once we get beyond the next five years, we believe the economic growth this country and the world should experience will be very impressive, especially when you consider the rapid pace of growth taking place around the globe in creating a middle class (i.e., people with higher discretionary income). In our view, many of today’s economic problems are behind us. As we begin to look out over the long run (5 years and beyond), we believe many U.S. companies and their corresponding stock prices are quite likely to be in another bull market. The bottom line here is that overall, while the current economic recovery has been slow and there is still plenty of work to be done, progress is being made. Furthermore, history teaches us that after a period of bad times, lessons are learned, adjustments are made, and eventually markets tend to move back towards their long-term average returns and many times reach new heights. As a result, investors who have maintained their long-term focus and perspective have typically been rewarded. 4 As Benjamin Graham wrote in his book, The Intelligent Investor, “…Through all their vicissitudes and casualties, as earthshaking as they were unforeseen, it remained true that sound investment principles produced generally sound results. We must act on the assumption that they will continue to do so.” CM Advisors Opportunity Fund (“CMOGX”): CMOGX commenced operations on November 1, 2010. As such, there were only four months of performance prior to the end of the fiscal year. During these first four months ending on February 28, 2011, CMOGX returned 5.80% versus 19.07% for its benchmark, the Russell 2000 Growth Index. We believe four months is far too short a period of time in which to evaluate this Fund. Moreover, we believe we are setting a solid foundation that will allow us to accomplish the Fund’s goals over the long run. The goal of this Fund is to achieve long-term growth of capital in the universe of small-cap and micro-cap equities. More specifically, the Fund seeks equities it believes show a high probability of superior prospects for above-average growth. At the same time, the Fund looks to protect the downside risk by employing disciplined tactics the Fund believes will help to achieve a high margin of safety; to limit the volatility of the returns of the portfolio; and to seek reasonable returns. We believe that during the Fund’s short time of operation, the Fund has stayed true to its goal by protecting downside risk, but has thus far trailed its benchmark. During this time the benchmark did quite well, but the Fund’s equities did not follow. During these first two months, the cash level of the Fund was high and the strategy’s short sale discipline detracted from the performance of the equities. In fact, when combined, these items represented roughly two thirds of the relative underperformance of the Fund. Finally, the benchmark benefitted from a large weighting in the Information Technology sector that increased almost 24% for the period; the Fund was underweighted in the sector by nearly 50% and its equities gained only one-third of the amount of the benchmark’s sector. While the Fund has still underperformed the benchmark since inception, as of April 15, 2011, the underperformance gap has narrowed as the Fund’s inception performance is now 10.16% versus 22.99% for its benchmark. Again, with such a short history, we believe it is important to give the Fund more time to allow its strategy to take hold. We believe that the Fund’s discipline of employing downside protection will be to its benefit during the likely volatile times ahead. CM Advisors Fixed Income Fund (“CMFIX”): For the fiscal year ended February 28, 2011, CMFIX had a return of 6.63% versus 4.93% for its benchmark, the Barclays Capital U.S. Aggregate Bond Index. Over the past two fiscal years that ended February 28, 2011, CMFIX returned 10.95% annualized versus 7.11% for its benchmark. As a point of interest, in March 2011, CMFIX completed its fifth year of operations (inception date 3/24/06). Based on its five-year annualized return of 8.19% for the period ended March 31, 2011, and out of 162 funds in Morningstar’s Multisector bond category*, Morningstar® has rated CMFIX 4-Stars. Over the past two years the performance of CMFIX, both in absolute percentages and relative to its benchmark, was driven in large part by its weighting in corporate bonds and long-term U.S. Treasuries. On February 28, 2011, corporate bonds and long-term U.S. Treasuries made up 37.2% and 7.7%, respectively, of CMFIX’s portfolio. To gain further insight into the Fund’s portfolio characteristics, please see the summary table below. 5 CM Advisors Fixed Income Fund Weighted Averages as of February 28, 2011 Average Yield to Maturity (includes cash) 4.40% Average Maturity (years) Average Coupon (%) 4.76% Average Duration (years) Number of Issues 67 Source: Bloomberg, LP and IDC Historically, there has been a strong directional correlation between long-term interest rates and nominal gross domestic product (“GDP”). For example, when the growth rate of nominal GDP increases, long-term interest rates tend to increase as investors will demand more yield to compensate for the added risk of higher inflation. This relationship can also be observed in reverse. As the rate of growth in nominal GDP slows, interest rates tend to fall as investors will demand less of a yield premium over current levels of inflation. Looking back, the second half of 2009 through 2010 was an excellent example of this dynamic in practice. According to Bloomberg Finance, LP., as the recession ended in mid-2009, the growth rate of nominal GDP rose from 2.3% in Q3-2009 to 4.8% in Q1-2010 and during this time, thirty-year Treasury yields rose from approximately 4.0% to 4.8%. The yield on ten-year Treasury bonds also increased from 3.3% to 4.0%. We felt these higher rates were somewhat attractive and therefore increased the Fund’s percentage weighting of long-term U.S. Treasury bonds. The rate of nominal GDP growth in the final months of 2009 and first few months of 2010 was strong enough to allow the Federal Reserve (“the Fed”) to go ahead as planned and terminate some of the emergency monetary stimulus programs they enacted during the financial crisis. Unwinding these programs, collectively referred to as quantitative easing (QE), is a tightening of monetary conditions. This tightening bias by the Fed proved to be short lived. As the second quarter of 2010 came to an end, the growth rate in nominal GDP began to slow from 4.8% to 3.7%. While the rate of growth decreased, long-term interest rates decreased as well and the yields on ten- and thirty- year Treasury bonds fell to 2.5% and 3.5%, respectively. This drop in rates forced bond prices high enough that we deemed there to be little upside, and thus we sold most of the Fund’s long-term Treasury positions. By late August 2010, the Fed, concerned with the lack of follow-through in final demand, began to publicly talk about another monetary stimulus program commonly referred to as QE2. Thus, the Fed quietly did an about face, going from a tightening bias to an easing bias in a very short period of time. (Source: Bloomberg Finance, LP.) This change of direction by the Fed did not go unnoticed by the bond market. Sensing the additional lift QE2 2010 would give to GDP, long-term U.S. Treasury rates went higher in short order. After the “official” announcement of QE2 in November 2010, ten- and thirty-year U.S. Treasury bond rates increased by approximately 112 basis points and 77 basis points, respectively (i.e. 1.12% and 0.77%), finally peaking in early February 2011. This swift move in rates sent bond prices sharply lower. The move in rates seemed justified, however, as the growth rate in nominal GDP rebounded to 4.6% in Q3-2010 and was expected to be even higher in Q4-2010. (According to Bloomberg, L.P., consensus estimates for the Q4-2010 nominal GDP were for a strong growth rate of approximately 5%.) 6 While the prices of the bonds held by CMFIX declined in Q4-2010 and early Q1-2011, along with the rest of the market, we were able to reduce the decline of the overall portfolio in three ways. First, by selling the Fund’s long-term U.S. Treasuries between May and August 2011, we locked in profits. Second, we maintained a temporary defensive position by keeping an above-average level of cash in the portfolio, thus reducing the Fund’s sensitivity to the rise in interest rates. Last, most of the Fund’s fixed income holdings were invested in corporate bonds, as we believed they were a better value than U.S. Treasury bonds. This proved to be beneficial as corporate bonds, as a whole, held up much better than U.S. Treasury bonds all the way through to fiscal year-end (February 28, 2011). In fact, the yield on thirty-year Treasuries rose all the way back up to 4.77% in early February 2011, allowing us to reestablish a position in long-term Treasuries. According to Bloomberg Finance, LP., when all was said and done, nominal GDP for Q4-2010 only grew 3.5%, much lower than the 5% expectation. This disappointment sent bond yields back down modestly as expectations of future economic growth were reduced. As of February 28, 2011, the thirty-year U.S. Treasury yield was 4.5%. For the fixed income markets, the remainder of 2011 may well be defined by the end of QE2 on June 30, 2011. We believe that the Fed will complete its purchase of the $600 billion in U.S. Treasuries as scheduled and be finished by June. One of the unknowns that will likely play a big role is the strength of the labor market. If the labor market can continue adding 200,000 jobs a month, the Fed could be on pace to begin a tightening cycle in the first half of 2012. We believe the end of QE2 may have a bigger negative impact, at least in the short run, on equities rather than on Treasuries based on the behavior of equities last year. Stocks sold off after the end of QE1, then rallied once QE2 was signaled. A mild equity selloff would likely support Treasury yields near current levels initially. However, ongoing evidence of U.S. expansion could send the entire curve higher later this year, thus providing a notable flattening in the curve. If this takes place, we believe we could see ten-year Treasury yields close to 4.0% by the end of 2011. Some of the best performing fixed income securities in the market overall this fiscal year have been higher risk assets. CMFIX has maintained limited exposure to fixed income securities with higher risk as we prefer to manage this Fund more conservatively. While the end of QE2 in June 2010, has the potential to hit risky asset prices, the economic outlook is more favorable today than compared to the end of QE1 in March 2010. The end of QE1 2010, marked the peak in both Treasury yields and the S&P 500 Index. By the time summer (2010) hit, there was a heightened concern we may go into a double-dip recession. Looking forward to the summer of 2011, we believe there will be more resilience in the market. With that said, we believe there will be some volatility in the market as the Fed unveils its plans for monetary policy after QE2 2011. This volatility could very well lead to good buying opportunities in the fixed income markets. We believe corporate bonds are likely to provide some of the best values in fixed income as we would expect the spread between corporate bonds and Treasuries to widen. Should this occur, it will help us put some of the Fund’s defensive cash to work. Regardless of the daily news or short-term market fluctuations, we will continue to be patient and disciplined value investors. From all of us at the CM Advisors Family of Funds, we appreciate your trust and confidence. Sincerely, CM Fund Advisors 7 Statements in this Annual Report that reflect projections or expectations of future financial or economic performance of the CM Advisors Family of Funds (the “Funds”) and of the market in general and statements of the Funds’ plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences, in addition to the other factors noted with such forward-looking statements, include, without limitation, general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. All investments carry risks, and investment in the Funds’ is no exception. No investment strategy works all the time, and past performance is not necessarily indicative of future performance. You may lose money on your investment in the Funds. Investments in the Funds are also subject to the following risks: market risk, interest rate risk, management style risk, business and sector risk, small cap risk, other investment companies risk and credit risk. More information about these risks and other risks can be found in the Funds’ prospectus. An investor should consider the investment objectives, risks, and charges and expenses of the Funds carefully before investing. The prospectus contains this and other information about the Funds. A copy of the prospectus is available at www.centman.com or by calling Shareholder Services at 1-888-859-5856. The prospectus should be read carefully before investing. The Funds are distributed by Ultimus Fund Distributors, LLC. * Source: Morningstar, Inc. Morningstar RatingsTM are based on risk-adjusted returns. The Overall Morningstar RatingTM is derived from a weighted average of the performance figures associated with a fund’s 3-, 5-, and 10-year (if applicable) Morningstar RatingTM metrics. For each fund with at least a 3-year history, Morningstar calculates a risk-adjusted measure that accounts for variation in a fund’s monthly performance (including the effects of any sales charges), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category receive a Morningstar ratingTM of 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star. 8 CM Advisors Fund Performance Information (Unaudited) Comparison of the Change in Value of a $10,000 Investment in CM Advisors Fund versus the Russell 3000 Index Average Annual Total Returns (for periods ended February 28, 2011) 1 Year 5 Years Since Inception* CM Advisors Fund 18.43% 0.13% 3.34% Russell 3000 Index 24.25% 3.21% 7.40% * Commencement of operations was May 13, 2003. This graph depicts the performance of CM Advisors Fund (the “Fund”) versus the Russell 3000 Index. The graph assumes an initial $10,000 investment at May 13, 2003 (commencement of operations) and that any dividends or capital gain distributions are reinvested in shares of the Fund. The Fund charges a redemption fee of 1% of the amount redeemed on redemptions of Fund shares occurring within 180 days following the purchase of such shares. It is important to note that the Fund is a professionally managed mutual fund while indices are not available for investment and are unmanaged. The comparison is shown for illustrative purposes only. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by calling shareholder services at 1-888-859-5856. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average annual total returns are historical in nature and assume reinvestment of dividends. 9 CM Advisors Opportunity Fund Performance Information (Unaudited) Comparison of the Change in Value of a $10,000 Investment in CM Advisors Opportunity Fund versus the Russell 2000 Growth Index Total Returns (for period ended February 28, 2011) Since Inception* CM Advisors Opportunity Fund 5.80% Russell 2000 Growth Index 19.07% * Commencement of operations was November 1, 2010. This graph depicts the performance of the CM Advisors Opportunity Fund (the “Fund”) versus the Russell 2000 Growth Index. The graph assumes an initial $10,000 investment at November 1, 2010 (commencement of operations) and that any dividends or capital gain distributions are reinvested in shares of the Fund. The Fund charges a redemption fee of 1% of the amount redeemed on redemptions of Fund shares occurring within 180 days following the purchase of such shares. It is important to note that the Fund is a professionally managed mutual fund while indices are not available for investment and are unmanaged. The comparison is for illustrative purposes only. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by calling shareholder services at 1-888-859-5856. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns are historical in nature and assume reinvestment of dividends. 10 CM Advisors Fixed Income Fund Performance Information (Unaudited) Comparison of the Change in Value of a $10,000 Investment in CM Advisors Fixed Income Fund versus the Barclays Capital U.S. Aggregate Bond Index Average Annual Total Returns (for periods ended February 28, 2011) 1 Year Since Inception* CM Advisors Fixed Income Fund 6.63% 8.16% Barclays Capital U.S. Aggregate Bond Index 4.93% 5.94% *Commencement of operations was March 24, 2006. This graph depicts the performance of CM Advisors Fixed Income Fund (the “Fund”) versus the Barclays Capital U.S. Aggregate Bond Index. The graph assumes an initial $10,000 investment at March 24, 2006 (commencement of operations) and that any dividends or capital gain distributions are reinvested in shares of the Fund. The Fund charges a redemption fee of 1% of the amount redeemed on redemptions of Fund shares occurring within 180 days following the purchase of such shares. It is important to note that the Fund is a professionally managed mutual fund while indices are not available for investment and are unmanaged. The comparison is shown for illustrative purposes only. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by calling shareholder services at 1-888-859-5856. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average annual total returns are historical in nature and assume reinvestment of dividends. 11 CM Advisors Fund Portfolio Information February 28, 2011 (Unaudited) Asset and Sector Allocation (% of Net Assets) Top 10 Equity Holdings Security Description % of Net Assets Microsoft Corporation 4.9% Wal-Mart Stores, Inc. 4.3% CPI Corporation 4.0% Coca-Cola Company (The) 4.0% Applied Materials, Inc. 3.4% 3M Company 3.4% Dell, Inc. 3.1% Wells Fargo & Company 2.9% Colgate-Palmolive Company 2.8% Masco Corporation 2.6% 12 CM Advisors Opportunity Fund Portfolio Information February 28, 2011 (Unaudited) Asset and Sector Allocation (% of Net Assets) Top 10 Equity Holdings Security Description % of Net Assets ProShares Short Russell2000 15.7% ProShares UltraShort Russell2000 Growth 3.9% SPDR S&P International Small Cap ETF 3.0% Global Traffic Network, Inc. 2.8% Alexco Resource Corporation 2.5% RPC, Inc. 2.5% Century Aluminum Company 2.5% Gammon Gold, Inc. 2.4% Rubicon Technology, Inc. 2.4% Omnivision Technologies, Inc. 2.4% 13 CM Advisors Fixed Income Fund Portfolio Information February 28, 2011 (Unaudited) Asset and Sector Allocation (% of Net Assets) Top 10 Long-Term Holdings Security Description % of Net Assets U.S. Treasury Notes, 2.625%, due 11/15/20 8.2% U.S. Treasury Bonds, 4.625%, due 02/15/40 7.7% Rowan Companies, Inc., 7.875%, due 08/01/19 1.4% Western Union Company (The), 6.20%, due 11/17/36 1.3% Estée Lauder Companies, Inc., (The) 6.00%, due 05/15/37 1.2% American Express Company, 7.00%, due 03/19/18 1.2% Ball Corporation, 7.375%, due 09/01/19 1.2% UnitedHealth Group, Inc., 6.00%, due 02/15/18 1.1% Coca-Cola Company (The), 5.35%, due 11/15/17 1.1% Kraft Foods, Inc., 6.125%, due 02/01/18 1.1% 14 CM Advisors Fund Schedule of Investments February 28, 2011 COMMON STOCKS — 74.2% Shares Value Consumer Discretionary — 10.2% Distributors — 0.5% Core-Mark Holding Company, Inc. * $ Diversified Consumer Services — 4.0% CPI Corporation Household Durables — 3.5% MDC Holdings, Inc. Toll Brothers, Inc. * Leisure Equipment & Products — 0.6% Arctic Cat, Inc. * Media — 1.6% Comcast Corporation - Class A Special News Corporation - Class A Consumer Staples — 11.6% Beverages — 4.0% Coca-Cola Company (The) Food & Staples Retailing — 4.3% Wal-Mart Stores, Inc. Household Products — 3.3% Colgate-Palmolive Company Procter & Gamble Company (The) Energy — 4.8% Energy Equipment & Services — 1.3% Tidewater, Inc. Oil, Gas & Consumable Fuels — 3.5% Exxon Mobil Corporation Frontier Oil Corporation * Valero Energy Corporation Financials — 7.3% Commercial Banks — 2.9% Wells Fargo & Company Consumer Finance — 1.1% American Express Company Insurance — 3.3% Marsh & McLennan Companies, Inc. SeaBright Holdings, Inc. 15 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 74.2% (Continued) Shares Value Health Care — 0.5% Life Sciences Tools & Services — 0.5% Thermo Fisher Scientific, Inc. * $ Industrials — 14.0% Air Freight & Logistics — 1.2% FedEx Corporation United Parcel Service, Inc. - Class B Building Products — 2.6% Masco Corporation Commercial Services & Supplies — 0.6% Cintas Corporation Construction & Engineering — 1.8% Granite Construction, Inc. Jacobs Engineering Group, Inc. * Electrical Equipment — 0.6% Emerson Electric Company Industrial Conglomerates — 4.5% 3M Company General Electric Company Machinery — 1.8% Harsco Corporation Lydall, Inc. * Professional Services — 0.4% CDI Corporation Trading Companies & Distributors — 0.5% Lawson Products, Inc. Information Technology — 22.8% Computers & Peripherals — 4.3% Dell, Inc. * Hutchinson Technology, Inc. * Electronic Equipment, Instruments & Components — 2.6% Maxwell Technologies, Inc. * Newport Corporation * IT Services — 3.3% Automatic Data Processing, Inc. Paychex, Inc. 16 CM Advisors Fund Schedule of Investments (Continued) COMMON STOCKS — 74.2% (Continued) Shares Value Information Technology — 22.8% (Continued) Semiconductors & Semiconductor Equipment — 7.7% Applied Materials, Inc. $ Cohu, Inc. Intel Corporation MEMC Electronic Materials, Inc. * Texas Instruments, Inc. Software — 4.9% Microsoft Corporation Telecommunication Services — 2.1% Diversified Telecommunication Services — 2.1% AT&T, Inc. Verizon Communications, Inc. Utilities — 0.9% Electric Utilities — 0.9% Exelon Corporation Total Common Stocks (Cost $92,280,409) $ WARRANTS — 0.1% Shares Value Wells Fargo & Company * (Cost $130,130) $ MONEY MARKET FUNDS — 21.9% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (a) (Cost $31,234,772) $ Total Investments at Value — 96.2% (Cost $123,645,311) $ Other Assets in Excess of Liabilities — 3.8% Net Assets — 100.0% $ * Non-income producing security. (a) Variable rate security. The rate shown is the 7-day effective yield as of February 28, 2011. See accompanying notes to financial statements. 17 CM Advisors Opportunity Fund Schedule of Investments February 28, 2011 COMMON STOCKS — 63.4% Shares Value Consumer Discretionary — 5.4% Auto Components — 0.8% China XD Plastics Company Ltd. * $ Media — 4.6% Global Traffic Network, Inc. * interclick, inc. * Energy — 2.5% Energy Equipment & Services — 2.5% RPC, Inc. Financials — 1.6% Capital Markets — 1.6% Piper Jaffray Companies * Health Care — 7.6% Biotechnology — 3.9% China Biologic Products, Inc. * DUSA Pharmaceuticals, Inc. * Nabi Biopharmaceuticals * Health Care Equipment & Supplies — 2.4% Angeion Corporation * Delcath Systems, Inc. * Health Care Technology — 1.3% Medidata Solutions, Inc. * Industrials — 8.4% Commercial & Professional Services — 2.5% Alexco Resource Corporation * Machinery — 1.0% L.S. Starrett Company (The) Professional Services — 4.9% Acacia Research Corporation * Hudson Highland Group, Inc. * Mistras Group, Inc. * Information Technology — 25.8% Communications Equipment — 6.5% DG FastChannel, Inc. * Extreme Networks, Inc. * Harmonic, Inc. * Oplink Communications, Inc. * 18 CM Advisors Opportunity Fund Schedule of Investments (Continued) COMMON STOCKS — 63.4% (Continued) Shares Value Information Technology — 25.8% (Continued) Computers & Peripherals — 1.9% Datalink Corporation * $ Electronic Equipment, Instruments & Components — 2.1% LeCroy Corporation * Multi-Fineline Electronix, Inc. * Internet Software & Services — 1.5% Keynote Systems, Inc Semiconductors & Semiconductor Equipment — 12.6% Amtech Systems, Inc. * Brooks Automation, Inc. * Entropic Communications, Inc. * Kulicke and Soffa Industries, Inc. * Omnivision Technologies, Inc. * Rubicon Technology, Inc. * Rudolph Technologies, Inc. * Software — 1.2% ePlus, Inc. * Mentor Graphics Corporation * Materials — 12.1% Chemicals — 1.4% Chemspec International Ltd. * Metals & Mining — 9.0% Century Aluminum Company * Coeur d'Alene Mines Corporation * Gammon Gold, Inc. * Horsehead Holding Corporation * Seabridge Gold, Inc. * Paper & Forest Products — 1.7% KapStone Paper and Packaging Corporation * Total Common Stocks (Cost $700,287) $ CLOSED-END FUNDS — 2.1% Shares Value Japan Smaller Capitalization Fund, Inc. (Cost $19,834) $ 19 CM Advisors Opportunity Fund Schedule of Investments (Continued) EXCHANGE-TRADED FUNDS — 22.6% Shares Value ProShares Short Russell2000 * $ ProShares UltraShort Russell2000 Growth * SPDR S&P International Small Cap ETF Total Exchange-Traded Funds (Cost $274,579) $ MONEY MARKET FUNDS — 8.9% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (a) (Cost $100,777) $ Total Investments at Value — 97.0% (Cost $1,095,477) $ Other Assets in Excess of Liabilities — 3.0% Net Assets — 100.0% $ * Non-income producing security. (a) Variable rate security. The rate shown is the 7-day effective yield as of February 28, 2011. See accompanying notes to financial statements. 20 CM Advisors Fixed Income Fund Schedule of Investments February 28, 2011 CORPORATE BONDS — 37.2% Par Value Value Consumer Discretionary — 6.8% Auto Components — 0.6% Johnson Controls, Inc., 5.50%, due 01/15/16 $ $ Hotels, Restaurants & Leisure — 1.0% Marriott International, Inc., 6.375%, due 06/15/17 Starbucks Corporation, 6.25%, due 08/15/17 Household Durables — 0.4% Newell Rubbermaid, Inc., 6.25%, due 04/15/18 Toll Brothers, Inc., 5.15%, due 05/15/15 Media — 2.5% Comcast Corporation, 6.30%, due 11/15/17 5.70%, due 05/15/18 Gannett Company, Inc., 6.375%, due 04/01/12 McGraw-Hill Companies, Inc. (The), 5.90%, due 11/15/17 6.55%, due 11/15/37 Tele-Communications, Inc., 10.125%, due 04/15/22 Multi-Line Retail — 0.8% Kohl's Corporation, 6.25%, due 12/15/17 6.00%, due 01/15/33 Specialty Retail — 2.0% Home Depot, Inc. (The), 5.40%, due 03/01/16 5.875%, due 12/16/36 Staples, Inc., 7.75%, due 04/01/11 9.75%, due 01/15/14 Consumer Staples — 5.2% Beverages — 1.5% Coca-Cola Company (The), 5.35%, due 11/15/17 PepsiCo, Inc., 5.00%, due 06/01/18 Food & Staples Retailing — 0.9% Wal-Mart Stores, Inc., 6.50%, due 08/15/37 Food Products — 1.1% Kraft Foods, Inc., 6.125%, due 02/01/18 Household Products — 0.5% Clorox Company (The), 5.45%, due 10/15/12 21 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 37.2% (Continued) Par Value Value Consumer Staples — 5.2% (Continued) Personal Products — 1.2% Estée Lauder Companies, Inc. (The), 6.00%, due 05/15/37 $ $ Energy — 3.6% Energy Equipment & Services — 2.3% Rowan Companies, Inc., 7.875%, due 08/01/19 Weatherford International Ltd., 6.35%, due 06/15/17 6.00%, due 03/15/18 9.875%, due 03/01/39 Oil, Gas & Consumable Fuels — 1.3% Valero Energy Corporation, 6.125%, due 06/15/17 10.50%, due 03/15/39 Financials — 2.2% Commercial Banks — 0.7% Wells Fargo & Company, 5.625%, due 12/11/17 Consumer Finance — 1.5% American Express Company, 7.00%, due 03/19/18 8.125%, due 05/20/19 Health Care — 1.9% Health Care Providers & Services — 1.1% UnitedHealth Group, Inc., 6.00%, due 02/15/18 Pharmaceuticals — 0.8% Johnson & Johnson, 5.15%, due 07/15/18 Industrials — 4.8% Aerospace & Defense — 0.3% United Technologies Corporation, 5.375%, due 12/15/17 Building Products — 1.2% Masco Corporation, 6.125%, due 10/03/16 5.85%, due 03/15/17 7.75%, due 08/01/29 Commercial Services & Supplies — 1.1% Pitney Bowes, Inc., 5.75%, due 09/15/17 22 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 37.2% (Continued) Par Value Value Industrials — 4.8% (Continued) Commercial Services & Supplies — 1.1% (Continued) R.R. Donnelley & Sons Company, 6.125%, due 01/15/17 $ $ 11.25%, due 02/01/19 Electrical Equipment — 0.8% Emerson Electric Company, 5.25%, due 10/15/18 Machinery — 0.1% Dover Corporation, 5.45%, due 03/15/18 Professional Services — 0.3% Dun & Bradstreet Corporation (The), 6.00%, due 04/01/13 Road & Rail — 1.0% CSX Corporation, 6.25%, due 03/15/18 Union Pacific Corporation, 5.70%, due 08/15/18 Information Technology — 4.3% Computers & Peripherals — 0.8% Dell, Inc., 5.65%, due 04/15/18 Seagate Technology HDD Holdings, 6.375%, due 10/01/11 Electronic Equipment, Instruments & Components — 0.7% Corning, Inc., 7.25%, due 08/15/36 IT Services — 2.8% International Business Machines Corporation, 7.625%, due 10/15/18 Western Union Company (The), 5.93%, due 10/01/16 6.20%, due 11/17/36 Materials — 7.1% Chemicals — 1.9% Cytec Industries, Inc., 8.95%, due 07/01/17 E.I. du Pont de Nemours and Company, 6.00%, due 07/15/18 Lubrizol Corporation, 6.50%, due 10/01/34 Containers & Packaging — 1.2% Ball Corporation, 7.375%, due 09/01/19 23 CM Advisors Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 37.2% (Continued) Par Value Value Materials — 7.1% (Continued) Metals & Mining — 3.0% Alcoa, Inc., 5.72%, due 02/23/19 $ $ 5.87%, due 02/23/22 Allegheny Technologies, Inc., 9.375%, due 06/01/19 Nucor Corporation, 5.85%, due 06/01/18 Reliance Steel & Aluminum Company, 6.20%, due 11/15/16 6.85%, due 11/15/36 Paper & Forest Products — 1.0% Weyerhaeuser Company, 7.375%, due 03/15/32 Utilities — 0.8% Multi-Utilities — 0.8% Consolidated Edison, Inc., 5.85%, due 04/01/18 Total Corporate Bonds (Cost $26,000,685) $ U.S. GOVERNMENT OBLIGATIONS — 25.9% Par Value Value U.S. Treasury Bills (a) — 10.0% 0.18%, due 03/03/11 $ $ U.S. Treasury Bonds — 7.7% 4.625%, due 02/15/40 U.S. Treasury Notes — 8.2% 2.625%, due 11/15/20 Total U.S. Government Obligations (Cost$20,311,920) $ CLOSED-END FUNDS — 0.2% Shares Value Western Asset Managed High Income Fund, Inc. (Cost $102,481) $ 24 CM Advisors Fixed Income Fund Schedule of Investments (Continued) MONEY MARKET FUNDS — 35.9% Shares Value Wells Fargo Advantage Treasury Plus Money Market Fund - Institutional Class, 0.01% (b) (Cost $28,646,869) $ Total Investments at Value — 99.2% (Cost $75,061,955) $ Other Assets in Excess of Liabilities — 0.8% Net Assets — 100.0% $ (a) Rate shown is the annualized yield at time of purchase, not a coupon rate. (b) Variable rate security. The rate shown is the 7-day effective yield as of February 28, 2011. See accompanying notes to financial statements. 25 CM Advisors Family of Funds Statements of Assets and Liabilities February 28, 2011 CM Advisors Fund CM Advisors Opportunity Fund CM Advisors Fixed Income Fund ASSETS Investments in securities: At cost $ $ $ At value (Note 2) $ $ $ Dividends and interest receivable Receivable for investment securities sold — Receivable for capital shares sold Receivable from Advisor (Note 5) — — Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased — — Payable for capital shares redeemed — Payable to Advisor (Note 5) — Payable to administrator (Note 5) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ $ Net assets consist of: Paid-in capital $ $ $ Undistributed net investment income — Accumulated net realized gains (losses) from security transactions ) Net unrealized appreciation on investments Net assets $ $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share (a) $ $ $ (a) Redemption price may differ from the net asset value per share depending upon the length of time the shares are held (Note 2). See accompanying notes to financial statements. 26 CM Advisors Family of Funds Statements of Operations Year Ended February 28, 2011(a) CM Advisors Fund CM Advisors Opportunity Fund CM Advisors Fixed Income Fund INVESTMENT INCOME Dividends $ $ $ Foreign withholding taxes on dividends — ) — Interest — TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Administration fees (Note 5) Professional fees Registration fees Trustees’ fees and expenses Fund accounting fees (Note 5) Transfer agent fees (Note 5) Postage and supplies Custody and bank service fees Printing of shareholder reports Insurance expense — Pricing fees Distributor service fees (Note 5) Other expenses TOTAL EXPENSES Advisory fees waived and expenses reimbursed by Advisor (Note 5) ) ) — NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ $ (a) Except for CM Advisors Opportunity Fund, which represents the period from commencement of operations (November 1, 2010) through February 28, 2011. See accompanying notes to financial statements. 27 CM Advisors Fund Statements of Changes in Net Assets Year Ended February 28, Year Ended February 28, FROM OPERATIONS Net investment income $ $ Net realized gains (losses) from security transactions ) Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS Distributions from net investment income ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net decrease in shares outstanding ) ) Shares outstanding, beginning of year Shares outstanding, end of year See accompanying notes to financial statements. 28 CM Advisors Opportunity Fund Statement of Changes in Net Assets Period Ended February 28, 2011(a) FROM OPERATIONS Net investment loss $ ) Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period — End of period $ UNDISTRIBUTED NET INVESTMENT INCOME $ — CAPITAL SHARE ACTIVITY Shares sold Shares redeemed (1 ) Net increase in shares outstanding Shares outstanding, beginning of period — Shares outstanding, end of period (a) Represents the period from commencement of operations (November 1, 2010) through February 28, 2011. See accompanying notes to financial statements. 29 CM Advisors Fixed Income Fund Statements of Changes in Net Assets Year Ended February 28, Year Ended February 28, FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions — Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains from security transactions ) ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of year Shares outstanding, end of year See accompanying notes to financial statements. 30 CM Advisors Fund Financial Highlights Per share data for a share outstanding throughout each year: Years Ended February 28, 2011 February 28, 2010 February 28, 2009 February 29, 2008 February 28, 2007 Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions: Dividends from net investment income ) Distributions from net realized gains — — ) ) ) Total distributions ) Proceeds from redemption fees collected (Note 2) (a) (a) (a) (a) (a) Net asset value at end of year $ Total return (b) 18.43% 57.39% (41.21% ) %) 9.88% Ratios and supplemental data: Net assets at end of year (000's) $ Ratio of total expenses to average net assets 1.52% 1.50% 1.48% % 1.50% Ratio of net expenses to average net assets (c) 1.50% 1.49% 1.48% % 1.50% Ratio of net investment income to average net assets (c) 0.39% 0.41% 1.09% % 1.70% Portfolio turnover rate 15% 19% 23% 66 % 22% (a) Amount rounds to less than $0.01 per share. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Ratio was determined after investment advisory fee waivers and/or expense reimbursements. See accompanying notes to financial statements. 31 CM Advisors Opportunity Fund Financial Highlights Per share data for a share outstanding throughout the period: Period Ended February 28, 2011(a) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains on investments Total from investment operations Net asset value at end of period $ Total return (b) 5.80% (c) Ratios and supplemental data: Net assets at end of period (000’s) $ Ratio of total expenses to average net assets 15.72% (d) Ratio of net expenses to average net assets (e) 1.50% (d) Ratio of net investment loss to average net assets (e) (1.11% )(d) Portfolio turnover rate 178% (c) (a) Represents the period from commencement of operations (November 1, 2010) through February 28, 2011. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. The return shown does not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Not annualized. (d) Annualized. (e) Ratio was determined after investment advisory fee waivers and expense reimbursements. See accompanying notes to financial statements. 32 CM Advisors Fixed Income Fund Financial Highlights Per share data for a share outstanding throughout each period: Year Ended February 28, 2011 Year Ended February 28, 2010 Year Ended February 28, 2009 Year Ended February 29, 2008 Period Ended February 28, 2007(a) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions: Dividends from net investment income ) Distributions from net realized gains ) — In excess of net investment income — ) Total distributions ) Proceeds from redemption fees collected (Note 2) (b) (b) (b) (b) Net asset value at end of period $ Total return (c) 6.63% 15.45% (0.60%
